





EXHIBIT 10.1


FIRSTCASH, INC.


PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT


Non-transferable




G R A N T T O


[ ]
(“Grantee”)


by FirstCash, Inc. (the “Company”) of restricted stock units (the “Stock Units”)
representing the right to earn, on a one-for-one basis, shares of the Company’s
common stock (“Shares”), pursuant to and subject to the provisions of the
FirstCash, Inc. 2011 Long-Term Incentive Plan (the “Plan”), and to the terms and
conditions set forth on the following pages of this award agreement (this
“Agreement”).


The target number of Shares subject to this award is [ ] (the “Target Award”).
Depending on the Company’s cumulative level of attainment of Adjusted Net Income
and New Store Additions (as such terms are defined in Section 1 of this
Agreement) for the three fiscal-year period beginning January 1, 20__ and ending
December 31, 20__, and Grantee’s continued employment with the Company or its
Affiliates through the third anniversary of the Grant Date, Grantee may earn and
vest in between 0% and [125][150]% of the Target Award, subject to the terms and
conditions of this Agreement and as set forth on Exhibit A.


By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan.


IN WITNESS WHEREOF, FirstCash, Inc., acting by and through its duly authorized
officers, has caused this Agreement to be executed as of the grant date
indicated below (the “Grant Date”).


FIRSTCASH, INC.




By: ___________________
Its: Authorized Officer
Grant Date:


Accepted by Grantee:


_____________________





Page 1



--------------------------------------------------------------------------------







TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Adjusted Net Income” means annual net income (as reported in the Company’s
audited financial statements), adjusted to exclude the impact of (i) merger,
acquisition, integration and/or restructuring costs, (ii) discontinued
operations, (iii) the closing or contracting of the Company’s payday lending
operations, and (iv) other unusual or nonrecurring events, as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year.

(b)
“New Store Additions” means the gross number of new store locations, whether
newly opened or acquired.

(c)
“Performance Period” means the three fiscal-year period beginning on January 1,
20__ and ending December 31, 20__.

(d)
“Retirement” means Grantee’s voluntary termination of employment with the
Company or an Affiliate after attaining age 62 with at least fifteen years of
service with the Company or its Affiliates (including predecessor companies
acquired by the Company or its Affiliates).

(e)
“Vesting Date” is defined in Section 2 of this Agreement.



2.    Earning and Vesting of Stock Units.


(a)
Stock Units Earned During Performance Period. The Stock Units have been credited
to a bookkeeping account on behalf of Grantee and do not represent actual Shares
of common stock. The Stock Units represent the right to earn and vest in between
0% and [125][150]% of the Target Award, payable in Shares of common stock on the
Vesting Date (as defined below), depending on (i) the Company’s level of
achievement of performance goals relating to Adjusted Net Income and New Store
Additions for Performance Period in accordance with Exhibit A, and (ii) either
(A) Grantee’s continued employment with the Company or its Affiliates through
the end of the Performance Period or (B) Grantee’s Retirement during the
Performance Period. As soon as practical following the Performance Period, the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”) shall determine and certify (i) the Company’s level of achievement
of the Adjusted Net Income and New Store Additions goals during the Performance
Period, and (ii) the number of Stock Units that were earned based on such
measures, provided, that in the event of Grantee’s Retirement, the number of
Stock Units earned shall be prorated by multiplying the result by a fraction,
the numerator of which is the number of whole months elapsed in the Performance
Period prior to Grantee’s Retirement and the numerator of which is 36.



(b)
Stock Units Earned Upon Certain Employment Terminations. In the event that (i)
Grantee’s employment is terminated during the Performance Period due to death or
Disability, or (ii) Grantee’s employment is terminated during the Performance
Period without Cause or Grantee resigns for Good Reason, in either case within
two years after the effective date of a Change in Control in which the Stock
Units are assumed by the surviving entity or otherwise equitably converted or
substituted, Grantee shall be deemed to have earned a pro rata number of Stock
Units as of the date of termination based upon (A) an assumed achievement of
100% of the Target Adjusted Net Income Goal and Target New Store Additions Goal
(as defined on Exhibit A), if the date of termination occurs during the first
half of the Performance Period, or (B) the actual level of achievement of the
Target Adjusted Net Income Goal and Target New Store Additions Goal against pro
rata target levels (measured as of the end of the



Page 2



--------------------------------------------------------------------------------







calendar quarter immediately preceding the date of termination), if the date of
termination occurs during the second half of the Performance Period, and, in
either such case, the result shall be multiplied by a fraction, the numerator of
which is the number of whole months elapsed in the Performance Period prior to
the termination of employment and the numerator of which is 36.


(c)
Stock Units Earned Upon Change in Control. In the event of a Change in Control
during the Performance Period in which the Stock Units are not assumed by the
surviving entity or otherwise equitably converted or substituted, Grantee shall
be deemed to have earned a pro rata number of Stock Units as of the Change in
Control based upon (A) an assumed achievement of 100% of the Target Adjusted Net
Income Goal and Target New Store Additions Goal (as defined on Exhibit A), if
the Change in Control occurs during the first half of the Performance Period, or
(B) the actual level of achievement of the Target Adjusted Net Income Goal and
Target New Store Additions Goal against pro rata target levels (measured as of
the end of the calendar quarter immediately preceding the Change in Control), if
the Change in Control occurs during the second half of the Performance Period,
and, in either such case, the result shall be multiplied by a fraction, the
numerator of which is the number of whole months elapsed in the Performance
Period prior to the Change in Control and the numerator of which is 36.



(d)
Vesting of Stock Units. Any Stock Units that are earned pursuant to Section
2(a), 2(b) or 2(c) above shall vest and become non-forfeitable on the earliest
to occur of the following (the “Vesting Date”):



(i)
the third anniversary of the Grant Date, provided that Grantee has continued in
the employment of the Company, its Affiliates, and/or its Subsidiaries through
such date, or



(ii)
the termination of Grantee’s employment under circumstances described in Section
2(b) above, or



(iii)
the occurrence of a Change in Control in which the Stock Units are not assumed
by the surviving entity or otherwise equitably converted or substituted,
provided Grantee has continued in the employment of the Company, its Affiliates,
and/or its Subsidiaries through such date.



Any Stock Units that are not earned during the Performance Period in accordance
with the terms of this Agreement will be forfeited to the Company without
further consideration or any act or action by Grantee. If Grantee’s employment
with the Company or an Affiliate or Subsidiary terminates prior to the Vesting
Date for any reason other than as described in Section 2(b) above, Grantee shall
forfeit all right, title and interest in and to the earned Stock Units as of the
date of such termination and the Stock Units will be forfeited to the Company
without further consideration or any act or action by Grantee.


3. Conversion to Common Stock.


Unless the Stock Units are forfeited prior to the Vesting Date as provided in
section 2 above, the Stock Units will be converted on the Vesting Date to actual
Shares of common stock. Stock certificates evidencing the conversion of Stock
Units into Shares of common stock will be registered on the books of the Company
in Grantee’s name (or in street name to Grantee’s brokerage account) as of the
Vesting Date and delivered to Grantee, in certificated or uncertificated form,
as soon as practical thereafter.


4. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the common stock while the Stock Units are outstanding, the
dollar amount or fair market value of such dividends or distributions with
respect to the number of shares of common stock then underlying the Stock Units
shall be accumulated in an account for Grantee and distributed to Grantee within
30 days after the Vesting Date for the Stock Units with respect to which they
relate. If Grantee forfeits any Stock Units under this Agreement, Grantee shall
forfeit the right to receive any accumulated dividend equivalents with respect
to such forfeited Stock Units.


Page 3



--------------------------------------------------------------------------------









5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Stock Units may be pledged, encumbered, or hypothecated or be made subject
to any lien, obligation, or liability of Grantee to any other party other than
the Company or an Affiliate or Subsidiary. Except as provided in the Plan, the
Stock Units may not be sold, assigned, transferred or otherwise disposed of by
Grantee other than by will or the laws of descent and distribution. The
designation of a beneficiary shall not constitute a transfer.


6.    Limitation of Rights. The Stock Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact registered to or on behalf of
such person in connection with the Stock Units. Grantee shall not have voting or
any other rights as a shareholder of the Company with respect to the Stock
Units. Upon conversion of the Stock Units into Shares, Grantee will obtain full
voting and other rights as a shareholder of the Company.


7.    Continuation of Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Affiliate or Subsidiary to
terminate Grantee’s employment at any time, nor confer upon Grantee any right to
continue in employment of the Company or any Affiliate or Subsidiary.


8.    Payment of Taxes. The Company or any Affiliate or Subsidiary employing
Grantee has the authority and the right to deduct or withhold, or require
Grantee to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the Stock
Units. With respect to withholding required upon any taxable event arising as a
result of the Stock Units, the employer shall satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value on the date of
withholding equal to the amount required to be withheld in accordance with
applicable tax requirements. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates or Subsidiaries will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Grantee.


9.    Restrictions on Issuance of Shares. The granting of Stock Units shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
If at any time the Committee or the Board shall determine in its discretion,
that registration, listing or qualification of the Shares underlying the Stock
Units upon any securities exchange or similar self-regulatory organization or
under any foreign, federal, or local law or practice, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition to
the settlement of the Stock Units, the Stock Units will not be converted to
Shares in whole or in part unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or the Board.


10.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to interpret and administer the Plan and this Agreement,
and to make all decisions and determinations as it may deem necessary or
advisable for the administration thereof, all of which shall be final and
binding upon Grantee and the Company. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.


11.    Relationship to Other Benefits. The Stock Units shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specifically provided in such other plan or
program.




Page 4



--------------------------------------------------------------------------------







12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Stock Units, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
14.    Severability. The provisions of this Agreement are severable and if any
one or more provisions is determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.






Page 5



--------------------------------------------------------------------------------








EXHIBIT A


Earning of Stock Units


The Stock Units will be earned, in whole or in part, based on the Company’s
cumulative level of achievement of (i) Adjusted Net Income for the Performance
Period, expressed as a percentage of a target Adjusted Net Income goal (the
“Target Adjusted Net Income Goal”), and (ii) New Store Additions for the
Performance Period, expressed as a percentage of a target New Store Additions
goal (the “Target New Store Additions Goal”).


The Target Adjusted Net Income Goal for the three-year Performance Period is $[
].


The Target New Store Additions Goal for the three-year Performance Period is [
].


No later than March 15, 20__, the Committee shall determine and certify the
number of Stock Units that have been earned for the Performance Period, based on
the following tables:


Adjusted Net Income Performance / Funding Scale
Actual Cumulative Adjusted Net Income as a Percentage of Cumulative Target
Adjusted Net Income Goal
Percentage of
Target Award Earned *
Less than [ ]%
0%
[ ]%
[ ]%
100%
[ ]%
[ ]%
[ ]%
[ ]% or greater
[ ]%



New Store Additions Performance / Funding Scale
Actual Cumulative New Store Additions as a Percentage of Cumulative Target New
Store Additions Goal
Percentage of
Target Award Earned *
Less than [ ]%
0%
[ ]%
[ ]%
100%
[ ]%
[ ]%
[ ]%
[ ]% or greater
[ ]%



* Payouts between performance levels will be determined based on straight line
interpolation.


Any Stock Units that are earned for the Performance Period, as certified by the
Committee, shall be subject to forfeiture in accordance with the terms of the
Agreement, depending upon Grantee’s continued employment until the Vesting Date.


Page 1

